Citation Nr: 0202851	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of degenerative joint disease of the right 
knee, currently rated as 10 percent disabling.  

2.  Evaluation of degenerative joint disease of the left 
knee, currently rated as 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the mid chest with 
retained foreign bodies and scar.  

4.  Entitlement to an initial compensable evaluation for 
residuals of a right thumb fracture.  

(The issues of entitlement to service-connection for 
headaches and left armpit cysts will be the subject of a 
later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1999.  He received two Purple Hearts and a Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service-connection for 
degenerative joint disease of the right and left knees, 
residuals of a shell fragment wound of the mid chest with 
retained foreign bodies and scar, and residuals of a right 
thumb fracture and denied service-connection for headaches 
and left armpit cysts.  

The Board is undertaking additional development on claims of 
entitlement to service-connection for headaches and left 
armpit cysts pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  



FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the June 2000 and May 2001 rating decisions as 
well as the July 2001 statement of the case (SOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was afforded a VA general medical examination 
and VA skin examination in March 2000, and a VA joints 
examination in April 2000.  

4.  The service-connected degenerative joint disease of the 
right knee is manifested by tenderness, extension to 0 
degrees, and flexion to 140 degrees.  

5.  The service-connected degenerative joint disease of the 
left knee is manifested by tenderness, extension to 0 
degrees, and flexion to 140 degrees.  

6.  The March 2000 VA chest x-ray revealed a metallic density 
in the left mid-lung in the region of the hilum, which had an 
appearance consistent with foreign body residual from a 
previous gunshot injury.  

7.  The service-connected residuals of a right thumb fracture 
are manifested by full flexion and extension, some evidence 
of prominence over the radial aspect of the metacarpal head 
of the thumb, a slight amount of subluxation, competent 
radial collateral joints, and reports of occasional soreness.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met at any time since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2001).  

4.  The criteria for a 20 percent evaluation for residuals of 
a shell fragment wound of the mid chest with retained foreign 
bodies and scar have been met since the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, 
Diagnostic Codes 6843, 7805 (2001).  

5.  The criteria for a 10 percent evaluation for residuals of 
a right thumb fracture have been met since the initial grant 
of service connection.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299, 5224 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

The June 2000 and May 2001 rating decisions as well as the 
July 2001 SOC informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded a VA general medical examination and VA skin 
examination in March 2000, and a VA joints examination in 
April 2000.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Initial Evaluations  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


A.  Degenerative Joint Disease of the Right and Left Knees  

The veteran's degenerative joint disease of the right and 
left knees is rated under Diagnostic Code 5010, for traumatic 
arthritis.  Arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2001).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2001).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  

The range of motion was 0 to 140 degrees bilaterally at the 
April 2000 VA examination.  As such, his flexion and 
extension do not meet the criteria for higher evaluations 
under Diagnostic Codes 5260 for limitation of flexion or 5261 
for limitation of extension.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  At the April 2000 VA joints examination, 
there was some tenderness about the medial facet of the 
patella.  The veteran also had some joint line tenderness 
both medially and laterally.  Thus, the current objective 
findings with regard to the veteran's knees have not been 
shown to be productive of additional disability or functional 
impairment in excess of the 10 percent evaluation, which is 
currently assigned.  

In this instance the veteran is not service-connected for 
instability of the knees under Diagnostic Code 5257.  In 
fact, the April 2000 VA joints examination revealed that the 
veteran's knees were stable to varus and valgus stress, as 
well as anterior posterior drawer.  He had a negative 
Lachman's test.  Thus, Diagnostic Code 5257 is not 
applicable.  See VAOPGCPREC 9-98 (August 14, 1998); decisions 
of the Court in Hicks v. Brown, 8 Vet. App. 417, 420 (1995), 
DeLuca v. Brown, 8 Vet. App. 202-206-07 (1995) and 
Lichtenfels v. Derwinski, 1 Vet. App.484, 488 (1991); also 
VAOPGCPREC 23-97 (July 1, 1997).  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263).  Evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected degenerative joint disease of the right and 
left knees.  Furthermore, for above reasons, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

B.  Residuals of a Shell Fragment Wound of the Mid Chest with 
Retained Foreign Bodies and Scar 

The veteran's residuals of a shell fragment wound of the mid 
chest with retained foreign bodies and scar are currently 
rated as noncompensable under Diagnostic Codes 6843, for 
traumatic chest wall defect and 7805 for other scars.  See 38 
C.F.R. § 4.31 (2001) (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).  
Diagnostic Code 7805 provides that scars are to be evaluated 
on the basis of limitation of motion of the part affected.  
38 C.F.R. § 4.118 (2001).  

Having reviewed all the relevant evidence of record, the 
Board finds that the evidence supports the assignment of a 20 
percent disability evaluation for residuals of a shell 
fragment wound of the mid chest with retained foreign bodies.  
The June 1999 in-service chest x-rays showed a metallic 
density probably representing shrapnel.  The March 2000 VA 
chest x-ray revealed mild prominence of the basilar markings 
bilaterally.  This may have been chronic in nature.  A 
metallic density was seen of the left mid-lung in the region 
of the hilum.  This had an appearance consistent with foreign 
body residual from a previous gunshot injury.  Note (3) to 
Diagnostic Code 6843 provides that gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Involvement of Muscle Group XXI will not be rated separately.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).  Hence, the 
above metallic density seen in the left mid-lung in the 
region of the hilum meets the criteria in note 3 to 
Diagnostic Code 6843 for a 20 percent evaluation.  

However, the criteria for an evaluation in excess of 20 
percent are not met as the March 2000 VA pulmonary function 
study shows Forced Expiratory Volume in one second (FEV-1) of 
87 percent and the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 86 percent.  
Under Diagnostic Code 6843, a 30 percent rating is warranted 
for traumatic chest wall defect manifested by FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 56 to 65 percent 
predicted.  Where a pulmonary function test shows an FEV-1 of 
40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent 
predicted, or DLCO (SB) 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).  

A 100 percent evaluation is warranted for traumatic chest 
wall defect manifested by FEV-1 of less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) less than 40 percent predicted, or the maximum 
exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or 
there is cor pulmonale (right heart failure), or there is 
right ventricular hypertrophy, or there is pulmonary 
hypertension (shown by echo or cardiac catheterization), or 
there is an episode(s) of acute respiratory failure, or the 
veteran requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6843 (2001).  The veteran's pulmonary 
function study results do not meet the above criteria for an 
evaluation in excess of 20 percent.  

Diagnostic Codes 7803 and 7804 provide that a scar can be 
rated at 10 percent if it is "poorly nourished, with repeated 
ulceration," or "tender and painful on objective 
demonstration," respectively.  38 C.F.R. § 4.118 (2001).  A 
4.0 x 3.0-cm irregular keloidal scar on the left mid lateral 
chest was noted in the March 2000 VA skin examination report.  
There was no adherence in that area.  In addition, several 
small scars secondary to fragments located along the left 
lateral chest were seen.  There was no point tenderness at 
any point.  Therefore, a separate 10 percent rating based on 
tender and painful scars of the mid chest is not warranted.

C.  Residuals of a Right Thumb Fracture  

The service-connected residuals of a right thumb fracture are 
currently rated as noncompensable under Diagnostic Codes 5299 
and 5224 (ankylosis of the thumb).  Diagnostic Code 5299 
applies to disabilities of the musculoskeletal system that 
are not specifically accounted for in the Rating Schedule, 
but can be rated by analogy to a similar specified disability 
code.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  A 10 percent 
evaluation is warranted for favorable ankylosis of the thumb 
of the major or minor hand, and a 20 percent evaluation is 
warranted for unfavorable ankylosis of the thumb of the major 
or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2001).

Inasmuch as the veteran's residuals of a right thumb fracture 
are not shown to be manifested by favorable or unfavorable 
ankylosis, the criteria for a compensable evaluation under 
Diagnostic Code 5224 have not been met.  In fact, the April 
2000 VA examination showed full flexion and extension about 
the metacarpal phalangeal joint.  The veteran had some 
evidence of prominence over the radial aspect of his 
metacarpal head of his thumb but the radial collateral joints 
all appeared to be competent.  The veteran had good range of 
motion and function of his metacarpal phalangeal joints of 
his thumb.  

Nevertheless, it is the Board's opinion that the veteran's 
functional impairment due to the right thumb disability 
approximates impairment that is consistent with favorable 
ankylosis of the thumb, so as to warrant a 10 percent 
evaluation.  At the April 2000 VA examination there was a 
slight amount of subluxation.  The veteran described 
occasional soreness of the right thumb.  He stated that if he 
used his right thumb quite a bit, he had soreness about the 
right thumb.  However, the right thumb disability is not so 
severe as to be equivalent by analogy to unfavorable 
ankylosis.  The veteran reported that he was able to function 
with his right hand and thumb without any difficulty.  Thus, 
a higher evaluation of 20 percent is not warranted by analogy 
to unfavorable ankylosis under Diagnostic Code 5224.  

The Board also notes that the 10 percent evaluation assigned 
under Diagnostic Code 5224 is in conformance with 38 C.F.R. 
§§ 4.40 ("functional loss" "due to pain"), and 4.45 ("[p]ain 
on movement, swelling, deformity, or atrophy on disuse" in 
addition to "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability).  See also 
DeLuca.  Thus, a higher evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.59.  Likewise, as the veteran's 
pain on motion has been considered under Diagnostic Code 
5224, a separate or increased evaluation is not available 
under 38 C.F.R. §§ 4.40 or 4.45.  



ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial 20 percent evaluation for residuals of a shell 
fragment wound of the mid chest with retained foreign bodies 
and scar is granted, subject to the regulations applicable to 
the payment of monetary benefits.

An initial 10 percent evaluation for residuals of a right 
thumb fracture is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

